AO 91 (Rev GaseT49-o6 00313 Document1 Filed on 02/03/19 in TXSD Page 1 of 2

 

United States District Court

SOUTHERN DISTRICT OF TEXAS

| McALLEN DIVISION

UNITED STATES:OF AMERICA

 

 

 

vl CRIMINAL COMPLAINT
Maria Isabel De Loeta PRINCIPAL Case Number:
YOB: 1993
United States | nthe M-1 9-5 ay ) -M
FEB 63 2
(Name and Address of Defendant) Choris af Cort

1
|

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief, On or about February 1, 2019 in __Hidalgo = County, in
the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Jairo Yozeth Galvez-Romero, a citizen and national of
Honduras, who had entered the United States in violation of law, did knowingly transport, or move or attempt to
transport said alien i in furtherance of such violation of law within the United States, that is, from a location near
Los Ebanos, Texas/to the point of arrest near Los Ebanos, Texas,

|

in violation of Title ; 8 United States Code, Section(s) 1324{a)(1)(A){ii) FELONY
I further state that | am a(n) U.S, Senior Border Patrol Agent and that this complaint is based on the
following facts:

On February 1, 2019, Border Patrol Agents working near Los Ebanos, Texas were advised of a camera
activation that showed two (2) subjects running north away from the Rio Grande River. Agents observed a
white GMC Sierra parked near an intersection just north of the location where the subjects were seen running
on the camera activation. Shortly after, four subjects were seen emerging from the wooded area and boarding
the GMC Sierra. |
|

[ declare under penalty of perjury that the statements in this complaint are true and correct. Executed on
February 03, 2019:

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [Xves LJ No
i .
|
{S/ Gerardo Montalvo
i Signature of Compiainant
i
|
Submitted by reliable electronic means, sworn to and attested .
telephonically per Fed. R. Cr.P.4.1, and | probable cause found on: Gerardo Montalvo Senior Patrol Agent

QY! BT pe Printed Name of Complainant -

 

 

|
February 3, 2019 | at McAllen, Texas
Date City and State

4
J. Scott Hacker , U.S. Magistrate Judge  .—____—~

Name and Title of Judicial Officer Signature digfal Offtcer
Case 7:19-cr-00313 Document1 Filed on 02/03/19 in TXSD_ Page 2 of 2
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

m-t9- CY(p -m

|
RE: Maria|lsabel De Loera A201 724 236

!
|
\
i
1
|

CONTINUATION:

While Agents maintained visual of the GMC Sierra, an Agent followed the vehicle and queried the
vehicles registration to which the address returned from another city, a common trend seen from
stnugglers. The Agent activated his emergency equipment in attempt to conduct a vehicle stop. As the
vehicle was coming to a stop, but still in motion, the front and rear passenger doors opened and the
Agent observed four (4) subjects exit the vehicle in attempt to abscond. The Agent relayed this
information to responding Agents and proceeded to approach the driver of the vehicle. The driver
remained in the driver seat and was later identified as Maria Isabel De Loera, a United States Citizen.
Shortly after, the four (4) subjects that ran out of the vehicle were apprehended within close proximity
of the vehicle stop. All four (4) subjects admitted to being illegally present in the United States. All
subjects were then taken into custody and transported to the Border Patrol Station for processing.

{

|
PRINCIPAL STATEMENT:
Maria Isabel Dé Loera was read her Miranda Rights and was willing to provide a sworn statement
without an attorney present.

De Loera stated that she was in need of money because she hadn’t been able to find a job. She stated
that a male friend, who she refused to identify, got her in communication with an unknown person,
who offered her $200 USD per person she transported to McAllen, Texas. De Loera stated she was
given the location of where to pick up the people via cell phone. She further stated the subjects had
dirty clothes and she had an idea that the people were illegal aliens,

MATERIAL WITNESS:
Jairo Yozeth GaSvez-Romero, a citizen and national of Honduras, will be held as a material witness

for this smuggling case.

Page 2
